
	
		III
		111th CONGRESS
		2d Session
		S. RES. 468
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2010
			Mr. Whitehouse (for
			 himself and Mr. Reed) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 14, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the Blackstone Valley Tourism
		  Council on the celebration of its 25th anniversary.
	
	
		Whereas, on April 8, 2010, the Blackstone Valley Tourism
			 Council will celebrate the 25th anniversary of its founding;
		Whereas, since 1985, the Blackstone Valley Tourism Council
			 has been at the forefront of sustainable destination development, community
			 building, resiliency, education, and scholarly research;
		Whereas the Blackstone Valley Tourism Council is a
			 non-profit corporation registered as a 501(c)(3) educational organization and
			 is authorized under Section 42–63.1–5 of the Rhode Island General Laws as the
			 State-designated regional tourism development agency for the Blackstone Valley
			 of Rhode Island;
		Whereas the development region of the Blackstone Valley
			 Tourism Council follows the length and width of the Blackstone River Watershed,
			 from the many tributaries in southern Massachusetts, to the end of the river at
			 the headwaters of the Narragansett Bay in Rhode Island;
		Whereas the Blackstone Valley Tourism Council represents
			 the Rhode Island cities of Pawtucket, Central Falls, and Woonsocket, and towns
			 of Cumberland, Lincoln, North Smithfield, Smithfield, Glocester, and
			 Burrillville;
		Whereas the Blackstone Valley is the birthplace of the
			 American Industrial Revolution that began in 1790 in Pawtucket, Rhode Island,
			 when Samuel Slater began textile manufacturing in a wooden mill on the banks of
			 the Blackstone River;
		Whereas, since its beginning, the Blackstone Valley
			 Tourism Council has worked to develop, promote, and expand the economic and
			 community development base for the cities and towns in the Blackstone Valley to
			 create a viable visitor and cultural destination that preserves the historic
			 heritage of the region;
		Whereas the Blackstone Valley Tourism Council works as an
			 interpreter and educator of the history and ecology of the Blackstone River,
			 initiates ongoing international relationships of major importance to the
			 region, provides input on future riverfront and economic development, and
			 develops various recreational activities;
		Whereas the work that the Blackstone Valley Tourism
			 Council accomplishes benefits from its partnerships with local social and
			 community development organizations, municipalities, regional and State
			 economic development organizations, educational institutions, and National and
			 international entities;
		Whereas the Blackstone Valley Tourism Council was the
			 first recipient of the Ulysses Prize from the United Nations World Tourism
			 Organization (UNWTO) that merits distinction for innovative contributions to
			 tourism policy, sustainable tourism planning, environmental protection and new
			 technologies, and in 2006, the Council received the UNWTO.Sbest Certification
			 in tourism governance, the only organization in the United States to earn this
			 certification; and
		Whereas, in 2008, the World Travel and Tourism Council
			 (WTTC) recognized the Blackstone Valley Tourism Council with its Tourism for
			 Tomorrow Destination Award, a prestigious sustainable tourism development
			 award, in recognition of the integrated, community-centered, resilient approach
			 of the Council to tourism development and community building: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors the
			 Blackstone Valley Tourism Council on the celebration of its 25th anniversary;
			 and
			(2)wishes the
			 Council continued success.
			
